      Case 8:17-cv-00361-TDC Document 289-2 Filed 06/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION
____________________________________
                                           )
INTERNATIONAL REFUGEE                      )
ASSISTANCE PROJECT (“IRAP”), et al., )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-00361-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )
____________________________________)
                                           )
IRANIAN ALLIANCES ACROSS                   )
BORDERS, et al.,                           )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-02921-TDC
                                           )
DONALD J. TRUMP, in his official           )
capacity as President of the United        )
States, et al.,                            )
                                           )
        Defendants.                        )
____________________________________)
                                           )
EBLAL ZAKZOK, et al.,                      )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 1:17-cv-02969-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )

[PROPOSED] ORDER GRANTING CERTIFICATION OF THIS COURT’S MAY 2, 2019
    MEMORANDUM OPINION AND ORDER FOR INTERLOCUTORY APPEAL
       PURSUANT TO 28 U.S.C. § 1292(b) AND A STAY OF DISCOVERY
       Case 8:17-cv-00361-TDC Document 289-2 Filed 06/20/19 Page 2 of 2



       Upon consideration of Defendants’ motion for certification of this Court’s May 2, 2019

memorandum opinion and order for interlocutory appeal and for a stay of discovery, including the

parties’ briefing on the motion and the entire record in these cases, it is hereby ORDERED:

       1.      Defendants’ motion in each of the above-captioned cases is GRANTED.

       2.      Pursuant to 28 U.S.C. § 1292(b), this Court hereby CERTIFIES for interlocutory

appeal its Order of May 2, 2019 in each of the above-captioned cases, as well as the accompanying

memorandum opinion explaining the reasons for the Order. See Memorandum Opinion, IRAP

ECF No. 276, IAAB ECF No. 91, Zakzok ECF No. 70 (May 2, 2019); Order, IRAP ECF No. 277,

IAAB ECF No. 92, Zakzok ECF No. 71 (May 2, 2019).

       3.      In making such certification, this Court hereby “state[s] in writing” that the

memorandum opinion and order of May 2, 2019 “involve[] a controlling question of law as to

which there is substantial ground for difference of opinion and that an immediate appeal from the

order may materially advance the ultimate termination of the litigation[.]” 28 U.S.C. § 1292(b).

       4.      Any and all discovery in these cases is hereby STAYED pending completion of all

§ 1292(b) proceedings, whether in this Court or an appellate court.

       SO ORDERED.



Date: _________________, 2019                               _____________________________
                                                            THEODORE D. CHUANG
                                                            United States District Judge
